UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES AND EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:0-27754 HUB GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 36-4007085 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 3050 Highland Parkway, Suite 100 Downers Grove, Illinois 60515 (Address, including zip code, of principal executive offices) (630) 271-3600 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesX No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for shorter period that the registrant was required to submit and post such files).YesX No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated FilerX Accelerated Filer Non-Accelerated Filer Smaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12-b-2 of the Exchange Act).YesNo X On October 21, 2010, the registrant had 36,652,858 outstanding shares of Class A common stock, par value $.01 per share, and 662,296 outstanding shares of Class B common stock, par value $.01 per share. HUB GROUP, INC. INDEX Page PART I.Financial Information: Hub Group, Inc. - Registrant Consolidated Balance Sheets – September 30, 2010 (unaudited) and December 31, 2009 3 Unaudited Consolidated Statements of Income - Three Months and Nine Months Ended September 30, 2010 and 2009 4 Unaudited Consolidated Statements of Cash Flows - Nine Months Ended September 30, 2010 and 2009 5 Notes to Unaudited Consolidated Financial Statements 6 Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Quantitative and Qualitative Disclosures about Market Risk 14 Controls and Procedures 14 PART II.Other Information 15 HUB GROUP, INC. CONSOLIDATED BALANCE SHEETS (in thousands, except share amounts) September 30, December 31, ASSETS (unaudited) CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable trade, net Accounts receivable other Prepaid taxes Deferred taxes Prepaid expenses and other current assets TOTAL CURRENT ASSETS Restricted investments Property and equipment, net Other intangibles, net Goodwill, net Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable trade $ $ Accounts payable other Accrued payroll Accrued other TOTAL CURRENT LIABILITIES Non-current liabilities Deferred taxes STOCKHOLDERS' EQUITY: Preferred stock, $.01 par value;2,000,000 shares authorized;no shares issued or outstanding in 2010 and 2009 - - Common stock Class A:$.01 par value;97,337,700 shares authorized and 41,224,792 shares issued in 2010 and 2009;36,652,858 shares outstanding in 2010 and 37,253,330 shares outstanding in 2009 Class B:$.01 par value; 662,300 shares authorized; 662,296 shares issued and outstanding in 2010 and 2009 7 7 Additional paid-in capital Purchase price in excess of predecessor basis, net of tax benefit of $10,306 ) ) Retained earnings Accumulated other comprehensive income (loss) 5 (9 ) Treasury stock; at cost, 4,571,934 shares in 2010 and 3,971,462 shares in 2009 ) ) TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See notes to unaudited consolidated financial statements. 3 HUB GROUP, INC. UNAUDITED CONSOLIDATED STATEMENTS OF INCOME (in thousands, except per share amounts) Three Months Nine Months Ended September 30, Ended September 30, Revenue $ Transportation costs Gross margin Costs and expenses: Salaries and benefits General and administrative Depreciation and amortization Total costs and expenses Operating income Other income (expense): Interest expense ) Interest and dividend income 35 29 83 Other, net ) 84 Total other (expense)income ) Income before provision for income taxes Provision for income taxes Net income $ Basic earnings per common share $ Diluted earnings per common share $ Basic weighted average number of shares outstanding Diluted weighted average number of shares outstanding See notes to unaudited consolidated financial statements. 4 HUB GROUP, INC. UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) Nine Months Ended September 30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Deferred taxes Compensation expense related to share-based compensation plans Loss (gain) on sale of assets 46 ) Changes in operating assets and liabilities: Restricted investments ) ) Accounts receivable, net ) ) Prepaid taxes (9
